UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Rinaldo Pierno,
Plaintiff,
_V_
Fidelity Brokerage Services, LLC,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

r._ ..,…._.,.mi_.,....,,........s.`. .i..t.... _,.. _....- “_.-¢.,_ l
wm ;- -1 `:~1'~11/:», :“§.}
‘i;]\...'i:l .. t.T.\_. .‘Q t

t
1

,. .,_` c ,~\ w . .., . .._.‘.`,.. .,~`
"! ,' \ ‘ ‘ ' h '1 w ' 14 ’.'. W y `¥1`¢
' \ ‘1`* ` 1b ‘ ]`_ 1,. "_'.`. .». _',i ,5

§ JAN 1 112019,m

3 g.

18-¢v-3384 (AJN)

ORDER ADOPTING REPORT AND
RECOMMENDATION

Before the Court is (l) a motion for partial summary judgment brought by pro se Plaintiff

Rinaldo Pierno seeking to avoid arbitration, see Dkt. Nos. 13-15; and (2) a cross~motion to

compel arbitration brought by Defendant Fidelity Brokerage Services, LLC, see Dkt. Nos. 24-28.

On July 13, 2018, Magistrate Judge Stevvart Aaron recommended that Plaintifi`s motion for

partial summary judgment be DENIED, Defendant’s cross-motion to compel arbitration be

GRANTED, and the Court stay this case pending the outcome of the arbitration Dkt. No. 29 (

“Report and Recomrnendation”). Plaintiff responded With objections to the Report and

Recommendation on July 24, 2018. Dl<t. Nos. 30-32. On August 2, 2018, Defendant opposed

the objections Dkt. No. 33. The Court assumes familiarity With the facts of this case. See

generally Report and Recommendation.

II. Legal Standard

A court may “designate a magistrate judge to conduct hearings, including evidentiary

hearings, and to submit to a judge of the court proposed findings of fact and recommendations

for the disposition” of certain motions, including motions for injunctive relief and motions to

dismiss 28 U.S.C. § 636(b)(l)(B). A party to the action may file objections to the proposed

 

 

findings and recommendations Ia'. § 636(b)(1)(C). If a party has made a specific objection to a
magistrate judge’s recommendation, the court reviews them de novo. See, e. g. , Amaa'asu v.
Ngaz', No. 05-CV-2585 (RRM) (LB), 2012 WL 3930386, at *3 (E.D.N.Y. Sept. 9, 2012). Where
a party does not obj ect, or simply makes “conclusory or general obj ections,” the district court
will review for clear error. Id. (citing cases). Under this standard, portions of the report to which
no objections were made will be accepted unless they are “facially erroneous.” Bryam‘ v. New
York State Dep ’t of Corr. Servs., 146 F.Supp.2d 422, 424-25 (S.D.N.Y.2001); see also Dz'Pz'lato
v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 339-40 (S.D.N.Y. 2009) (“A decision is ‘clearly
erroneous’ when the Court is, ‘upon review of the entire record, [ ] left with the definite and firm
conviction that a mistake has been committed.”’ (quoting Unz'tecl Staz‘es v. Snow, 462 F.3d 55, 72
(2d Cir.2006)).
II. The Court Adopts the Report and Recommendation

This Court has considered Magistrate Judge Aaron’s Report and Recommendation and
Plaintiff’ s written submissions regarding obj ections. Finding no error in Judge Aaron’s thorough
and well-reasoned Report and Recommendation, the Court hereby overrules the objections and
adopts the Report and Recommendations in full as the opinion of the Court. Plaintiff also
objected to the Court’s referral of dispositive motions to the magistrate judge for a report and
recommendation See Dkt. No. 32 at 2-6. However, Federal Rule of Civil Procedure 72
explicitly allows a referral for a report and recommendation without the parties’ consent. See
Fed. R. Civ. P. 72(b). This objection is therefore also overruled.
II. Conclusion

Accordingly, Plaintiff s motion for partial summary judgment is DENIED, Defendant’s

cross-motion to compel arbitration is GRANTED, and the Court stays this case pending the

 

outcome of the arbitration This resolves Docket Numbers 13, 14, 24, and 30. Chambers will

mail a copy of this order to the pro se litigant and note its mailing on the public docket.

ALi oN J. NATHAN
United States District Judge

SO ORDERED.

Dated:January §§ ,2019

New York, New York

   

   

 

 

